Exhibit 10.29


EXECUTION VERSION




FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 26, 2020, among NEWMARK GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders (defined herein) signatory hereto and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (defined herein).
RECITALS
WHEREAS, the Borrower, the Guarantors from time to time party thereto, each of
the Persons identified as a “Lender” on the signature pages thereto and each
other Person that becomes a lender in accordance with the Credit Agreement
(together with their successors and assigns, the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
November 28, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, including as amended by this Amendment, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement; and
WHEREAS, the Lenders are willing to so consent and make such amendments to the
Credit Agreement, in each case, in accordance with and subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
1.Amendments to the Credit Agreement. Effective as of the First Amendment
Effective Date, (a) the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth on
Exhibit A attached hereto and (b) Schedules 1.01, 2.01, 5.06, 5.09, 5.11, 7.01,
7.02, 7.03, 7.08 and 11.02 to the Credit Agreement are hereby amended in their
entirety to read as set forth on Schedules 1.01, 2.01, 5.06, 5.09, 5.11, 7.01,
7.02, 7.03, 7.08 and 11.02, respectively, attached hereto.
2.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders that:
(a)It has taken all necessary corporate or other organization action to
authorize the execution, delivery and performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable
against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower or any Guarantor of this Amendment or any
other Loan Document other than those that have already been obtained and are in
full force and effect.
(d)After giving effect to this Amendment, the representations and warranties of
the Borrower contained in Article V of the Credit Agreement are true and correct
in all material respects (other than those representations and warranties
qualified by materiality or Material Adverse Effect, in which case they are true
and correct in all respects) on and as of the First Amendment Effective Date,
except to the extent that such representation and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (other than those representations and warranties qualified by
materiality or Material Adverse Effect, in which case they were true and correct
in all respects) as of such earlier date.
(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(f)Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.
3.First Amendment Effective Date Conditions. This Amendment shall become
effective upon satisfaction or waiver of the following conditions (such date,
the “First Amendment Effective Date”):
(a)Receipt by the Administrative Agent of a copy of this Amendment duly executed
by the Borrower, the Lenders and the Administrative Agent.
(b)Receipt by the Administrative Agent of Notes, executed by a Responsible
Officer of the Borrower in favor of each New Lender (as defined below)
requesting a Note from the Borrower.
(c)Receipt by the Administrative Agent of favorable opinions of legal counsel to
the Borrower, addressed to the Administrative Agent and each Lender, dated as of
the First Amendment Effective Date.
(d)Receipt by the Administrative Agent of (i) Copies of the Organization
Documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization, where applicable, and certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the First Amendment Effective Date; (ii) such certificates of resolutions or
other action by the governing body of the Borrower and incumbency certificates
and/or other certificates of Responsible Officers of the Borrower, in each case,
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
the Borrower is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.
(e)Receipt by the Administrative Agent of the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ending
December 31, 2018 and the interim consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarters ending March 31, 2019,
June 30, 2019 and September 30, 2019.
(f)Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that (i) the conditions specified in Sections
2(d), 2(e), 3(g) and 3(h) hereto have been satisfied and (ii) there has been no
event or circumstance since December 31, 2018 that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.
(g)Other than as disclosed in the audited consolidated financial statements of
the Borrower and its Subsidiaries for the fiscal year ending December 31, 2018
or as set forth on Schedule 5.06, there shall not exist any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before an arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
(h)All governmental, shareholder and third party consents and approvals
necessary in connection with the transactions contemplated hereby have been
obtained and all such consents and approvals are in force and effect.
(i)The Administrative Agent and each Lender shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
reasonably satisfactory to the Administrative Agent and such Lender, including,
OFAC, the United States Foreign Corrupt Practices Act of 1977 and “know your
customer” due diligence. The Borrower shall have provided to the Administrative
Agent and the Lenders the documentation and other customary information
reasonably requested by the Administrative Agent and the Lenders in order to
comply with applicable law, including the Act. If the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, the
Administrative Agent and each Lender, to the extent requested by the
Administrative Agent or such Lender, shall have received a Beneficial Ownership
Certification in relation to the Borrower.
(j)Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the First Amendment Effective Date,
including, but not limited to, the fees set forth in the Fee Letter.
(k)The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the First
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
For purposes of determining compliance with the conditions specified in this
Amendment, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.
4.Reallocation of Commitments and Outstanding Loans. Each Lender party hereto
(including any New Lenders) hereby agrees that, upon giving effect to this
Amendment, its Revolving Commitment and Applicable Percentage are as set forth
opposite its name on Schedule 2.01 attached to this Amendment. On the date
hereof, upon giving effect to this Amendment, the Borrower and each Lender shall
effect such assignments, prepayments, borrowings and reallocations as are
necessary to effectuate the modifications to Schedule 2.01 contemplated in this
Amendment, in each case such that, after giving effect thereto, each Lender will
hold its respective Applicable Percentage of the Outstanding Amount of all
Revolving Loans in accordance with Schedule 2.01 attached to this Amendment (it
being understood that (i) some or all of the Revolving Loans outstanding under
the Credit Agreement immediately prior to the effectiveness of this Amendment
may remain outstanding under the Credit Agreement upon the effectiveness of this
Amendment in accordance with the foregoing, and upon such effectiveness shall be
deemed Revolving Loans and outstanding under the Credit Agreement as amended by
this Amendment and (ii) one or more Lenders that were party to the Credit
Agreement prior to the effectiveness to this Amendment may be prepaid some or
all of its Outstanding Amount or Revolving Loans to effectuate the modification
to Schedule 2.01 contemplated by this Amendment).
5.New Lender Joinder.
(a)Each Person that signs this Amendment as a Lender and that was not a Lender
party to the Credit Agreement prior to the effectiveness of this Amendment (each
a “New Lender”) (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets the requirements to be an
Eligible Assignee under the Credit Agreement, (C) from and after the First
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (D) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Credit Agreement and either it, or the Person
exercising discretion in making its decision to acquire such assets, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Amendment, (F) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment, (G) if it is a Foreign Lender, it has
delivered any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, and (H) it is not a Disqualified Institution; and (ii)
agrees that (A) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
(b)Each of the Administrative Agent and the Borrower agree that, as of the First
Amendment Effective Date, each New Lender shall (i) be a party to the Credit
Agreement (and, as applicable, the other Loan Documents), (ii) be a “Lender” for
all purposes of the Credit Agreement and the other Loan Documents and (iii) have
the rights and obligations of a Lender under the Credit Agreement and the other
Loan Documents.
(c)The address of each New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
such New Lender to the Administrative Agent.
6.Miscellaneous.
(a)Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by all terms of this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.
(b)Loan Document; Entirety; Further Assurances. This Amendment shall constitute
a Loan Document under the terms of the Credit Agreement. This Amendment and the
other Loan Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof. The Borrower agrees to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
(c)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
(d)GOVERNING LAW; Jurisdiction; Waiver of Jury Trial; Etc. THIS AMENDMENT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. The jurisdiction, service of process, waiver of venue
and waiver of jury trial provisions of Sections 11.14 and 11.15 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


[NO FURTHER TEXT ON THIS PAGE]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:    NEWMARK GROUP, INC.,
a Delaware corporation




By: /s/ Michael Rispoli
Name:    Michael Rispoli
Title:    Chief Financial Officer




ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Paley Chen
Name:    Paley Chen
Title:    Vice President




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Sherman Wong
Name:    Sherman Wong
Title:    Director


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Wallace Lo
Name:    Wallace Lo
Title:    Duly Authorized Signatory




CITIZENS BANK, N.A.,
as a Lender
By: /s/ Allison M. Gauthier
Name:    Allison M. Gauthier
Title:    SVP




GOLDMAN SACHS BANK USA,
as a Lender
By: /s/ Annie Carr
Name:    Annie Carr
Title:    Authorized Signatory




KEYBANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Hanna Piechocka
Name:    Hanna Piechocka
Title:    VP, KEYBANK NATIONAL ASSOCIATION




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Alaa Shraim
Name:    Alaa Shraim
Title:    Senior Vice President


BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Robert R. Bunch
Name:    Robert R. Bunch
Title:    Vice President


UMB BANK, N.A.,
as a Lender
By: /s/ Cory Miller
Cory Miller
Senior Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Kelsey E. Hehman
Name:     Kelsey E. Hehman
Title:    Assistant Vice President


REGIONS BANK,
as a Lender
By: /s/ Hichem Kerma
Name:    Hichem Kerma
Title:    Director


STIFEL BANK & TRUST,
as a Lender
By: /s/ John H. Phillips
Name:    John H. Phillips
Title:    Executive Vice President


ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Liliana Huerta Correa
Name:    Liliana Huerta Correa
Title:    Senior Vice President


BANKUNITED, N.A.,
as a Lender
By: /s/ James Wohn
Name:    James Wohn
Title:    Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ James Mastroianna
Name:    James Mastroianna
Title:    Director







Exhibit A


Amendments to Credit Agreement


(Attached)









Deal CUSIP No. 65158QAA3
Revolver CUSIP No. 65158QAB1


CREDIT AGREEMENT
Dated as of November 28, 2018
among
NEWMARK GROUP, INC.
as the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,
BMO CAPITAL MARKETS CORP.,
CAPITAL ONE, NATIONAL ASSOCIATION,
CITIBANKCITIZENS BANK, N.A.,
GOLDMAN SACHS BANK USA,
KEYBANK NATIONAL ASSOCIATION,
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
REGIONSBMO HARRIS BANK N.A.,
as Documentation Agent
UMB BANK, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BMO CAPITAL MARKETS CORPBOFA SECURITIES, INC.,
CAPITAL ONE, NATIONAL ASSOCIATION,
CITIBANKCITIZENS BANK, N.A.,
GOLDMAN SACHS BANK USA,
KEYBANK NATIONAL ASSOCIATION,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners





TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    2225

1.03
Accounting Terms    2326

1.04
Rounding    2326

1.05
Times of Day; Rates    2426

1.06
Letter of Credit Amounts    27

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
2427

2.01
Revolving Loans    2427

2.02
Borrowings, Conversions and Continuations of Loans    2528

2.03
[Reserved]Letters of Credit    2629

2.04
[Reserved]    2637

2.05
Prepayments    2637

2.06
Termination or Reduction of Aggregate Revolving Commitments    2738

2.07
Repayment of Loans    2739

2.08
Interest    2839

2.09
Fees    2839

2.10
Computation of Interest and Fees    2940

2.11
Evidence of Debt    2940

2.12
Payments Generally; Administrative Agent’s Clawback; etc    2941

2.13
Sharing of Payments by Lenders    3142

2.14
Obligations 31Cash Collateral    43

2.15
Defaulting Lenders    3144

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
3246

3.01
Taxes    3246

3.02
Illegality    3750

3.03
Inability to Determine Rates    3751

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    3851

3.05
Compensation for Losses    3953

3.06
Mitigation Obligations; Replacement of Lenders    4053

3.07
LIBOR Successor Rate    4054

3.08
Survival    4155

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4155

4.01
Conditions of Initial Credit Extension    4155

4.02
Conditions to all Credit Extensions    4357

ARTICLE V REPRESENTATIONS AND WARRANTIES
4458

5.01
Existence, Qualification and Power    4458

5.02
Authorization; No Contravention    4458

5.03
Governmental Authorization; Other Consents    4459

5.04
Binding Effect    4559

5.05
Financial Statements; No Material Adverse Effect    4559

5.06
Litigation    4559

5.07
No Default    4560

5.08
Ownership of Property    4660

5.09
Taxes    4660

5.10
ERISA Compliance    4660

5.11
Subsidiaries    4761

5.12
Margin Regulations; Investment Company Act    4761

5.13
Disclosure    4761

5.14
Compliance with Laws    4862

5.15
Intellectual Property; Licenses, Etc    4862

5.16
Solvency    4862

5.17
OFAC    4862

5.18
Anti-Corruption Laws    4862

5.19
EEA Financial Institution    4862

5.20
Covered Entity    62

ARTICLE VI AFFIRMATIVE COVENANTS
4863

6.01
Financial Statements    4863

6.02
Certificates; Other Information    4963

6.03
Notices    5165

6.04
Payment of Taxes    5166

6.05
Preservation of Existence, Etc    5266

6.06
Maintenance of Properties    5266

6.07
Maintenance of Insurance    5266

6.08
Compliance with Laws    5266

6.09
Books and Records    5267

6.10
Inspection Rights    5267

6.11
Use of Proceeds    5367

6.12
Guarantors    5367

6.13
Anti-Corruption Laws    5367

ARTICLE VII NEGATIVE COVENANTS
5367

7.01
Liens    5368

7.02
Investments    5569

7.03
Subsidiary Indebtedness    5670

7.04
Fundamental Changes    5771

7.05
Dispositions    5771

7.06
Restricted Payments    5872

7.07
Change in Nature of Business    5872

7.08
Transactions with Affiliates    5872

7.09
Burdensome Agreements    5973

7.10
Use of Proceeds    5973

7.11
Financial Covenants    5973

7.12
Fiscal Year    5974

7.13
Sanctions    5974

7.14
Anti-Corruption Laws    6074

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
6074

8.01
Events of Default    6074

8.02
Remedies Upon Event of Default    6276

8.03
Application of Funds    6277

ARTICLE IX ADMINISTRATIVE AGENT
6377

9.01
Appointment and Authority    6378

9.02
Rights as a Lender    6378

9.03
Exculpatory Provisions    6378

9.04
Reliance by Administrative Agent    6479

9.05
Delegation of Duties    6579

9.06
Resignation of Administrative Agent    6580

9.07
Non-Reliance on Administrative Agent and Other Lenders    6681

9.08
No Other Duties; Etc    6682

9.09
Administrative Agent May File Proofs of Claim    6682

9.10
Guaranty Matters    6782

9.11
ERISA Matters    6783

ARTICLE X GUARANTY
6884

10.01
The Guaranty    6884

10.02
Obligations Unconditional    6884

10.03
Reinstatement    6985

10.04
Certain Additional Waivers    6985

10.05
Remedies    7085

10.06
Rights of Contribution    7085

10.07
Guarantee of Payment; Continuing Guarantee    7186

10.08
Appointment of Borrower    7186

ARTICLE XI MISCELLANEOUS
7187

11.01
Amendments, Etc    7187

11.02
Notices; Effectiveness; Electronic Communications    7388

11.03
No Waiver; Cumulative Remedies; Enforcement    7490

11.04
Expenses; Indemnity; Damage Waiver    7591

11.05
Payments Set Aside    7793

11.06
Successors and Assigns    7793

11.07
Treatment of Certain Information; Confidentiality    8197

11.08
Rights of Setoff    8198

11.09
Interest Rate Limitation    8298

11.10
Counterparts; Integration; Effectiveness    8299

11.11
Survival of Representations and Warranties    8299

11.12
Severability    8399

11.13
Replacement of Lenders    8399

11.14
Governing Law; Jurisdiction; Etc    84100

11.15
Waiver of Jury Trial    85101

11.16
No Advisory or Fiduciary Responsibility    85102

11.17
Electronic Execution of Assignments and Certain Other Documents    85102

11.18
USA PATRIOT Act Notice    86103

11.19
Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions    86103

11.20
Acknowledgment Regarding Any Supported QFCs    103



SCHEDULES
1.01    Disqualified Institutions
2.01    Commitments and Applicable Percentages
5.06    Litigation
5.09    Tax Sharing Agreements
5.11    Subsidiaries
7.01    Liens Existing on the ClosingFirst Amendment Effective Date
7.02    Investments Existing on the ClosingFirst Amendment Effective Date
7.03    Indebtedness Existing on the ClosingFirst Amendment Effective Date
7.08    Affiliate Transactions Existing on the ClosingFirst Amendment Effective
Date
11.02    Certain Addresses for Notices
EXHIBITS
2.02        Form of Loan Notice
2.05        Form of Notice of Loan Prepayment
2.11        Form of Note
3.01        Forms of U.S. Tax Compliance Certificates
6.02        Form of Compliance Certificate
6.12        Form of Joinder Agreement
11.06(b)    Form of Assignment and Assumption
11.06(b)(iv)     Form of Administrative Questionnaire



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of November 28, 2018 among NEWMARK
GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors from time
to time party hereto, the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.
The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


DEFINITIONS AND ACCOUNTING TERMS
Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
“Act” has the meaning specified in Section 11.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or any
UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the ClosingFirst Amendment Effective Date is $250,000,000425,000,000.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans hasand
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable. The Applicable Percentages shall
be subject to adjustment as provided in Section 2.15.
“Applicable Rate” means the following percentages per annum, based on the
applicable rate per annum set forth in the below table (and subject to the
paragraphs below):
Pricing Level
Debt Rating
Commitment Fee
Applicable Margin
for Eurodollar Rate Loans and Letter of Credit Fees
Applicable Margin for Base Rate Loans
I
≥ BBB+/BBB+
15.0 bps
125.0 bps
25.0 bps
II
BBB/BBB
20.0 bps
150.0 bps
50.0 bps
III
BBB-/BBB-
25.0 bps
175.0 bps
75.0 bps
IV
BB+/BB+
30.0 bps
200.0 bps
100.0 bps
V
< BB/BB
40.0 bps
225.0 bps
125.0 bps



Each change in the Applicable Rate resulting from a change in the Debt Rating of
the Borrower shall be effective for the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. Notwithstanding the above, (i) if at any time there is
a split in the Debt Ratings between S&P and Fitch, and the Debt Ratings differ
by one level, then the Pricing Level for the lowerhigher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level I being the highest and the
Debt Rating for Pricing Level IV being the lowest); (ii) if there is a split in
Debt Ratings between S&P and Fitch of more than one level, then the Pricing
Level that is one level higherlower than the Pricing Level of the lowerhigher
Debt Rating shall apply; (iii) if the Borrower has only one Debt Rating, such
Debt Rating shall apply; and (iv) if the Borrower does not have any Debt Rating,
Pricing Level V shall apply.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, BMO Capital Markets Corp.BofA Securities, Capital One,
National Association, CitibankCitizens Bank, N.A., Goldman Sachs Bank USA,
KeyBank National Association and PNC Capital Markets LLC in their capacity as
joint lead arrangers and bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries (and prior to December 31, 2017, the combined
entities of the Newmark Knight Frank business segment of BGC) for the fiscal
years ended 2015, 2016 and 2017, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows of the Borrower and
its Subsidiaries for such fiscal year, including the notes thereto.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 or 3.07, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Internal Revenue Code or (c) any
Person whose assets constitute (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Internal Revenue Code)
the assets of any such “employee benefit plan” or “plan”.
“Berkeley Point” means Berkeley Point Financial LLC and its Subsidiaries.
“BGC” means BGC Partners, Inc., a Delaware corporation, and its permitted
successors and assigns.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“BofA Securities” means BofA Securities, Inc.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
“Cash AD Loan” means a loan made by the Borrower or one of its Subsidiaries to
an employee, independent contractor or consultant of the Borrower or one of its
Subsidiaries which is to be repaid with the distributions in respect of limited
partnership units allocated to such employee, independent contractor or
consultant, and which is generally expected to be forgiven if such employee,
independent contractor or consultant remains employed by the Borrower or one of
its Subsidiaries at the conclusion of a specific period of time.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” has a meaning correlative to the foregoing and includes the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one year from the date of acquisition thereof;
and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Change in Law” means the occurrence, after the Closing Date (or, with respect
to any Lender that is not a Lender on the Closing Date, such later date on which
such Lender becomes a party to this Agreement), of any of the following: (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which the Permitted
Holders fail to own, directly or indirectly, a sufficient amount of the Voting
Stock of the Borrower in order to elect a majority of the members of the Board
of Directors of the Borrower.a “person” or “group” (within the meaning of
Section 13(d) of the Exchange Act) other than the Borrower, its Subsidiaries and
their respective employee benefit plans and any Permitted Holder, becomes the
direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act) of the Borrower’s capital stock representing, in the
aggregate, more than 50% of the voting power of all such capital stock.
“Closing Date” means the date of this AgreementNovember 28, 2018.
“Collateral Account” has the meaning specified in Section 2.03(o).
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated Net
Income (excluding extraordinary and other non-recurring gains and losses and
charges) for such period plus, without duplication, (ii) the following to the
extent deducted in calculating such Consolidated Net Income: (a) Consolidated
Interest Charges with respect to the Borrower and its Subsidiaries for such
period, (b) the provision for federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period, (c) the amount of
depreciation and amortization expense (including any amortization related to
mortgage servicing rights, any amortization related to bonuses, any amortization
related to any forgivable loan made in lieu of or for the same purpose as a
bonus and any amortization related to restricted stock awards or similar awards)
for such period, (d) reserves taken on Cash AD Loans, (e) charges relating to
grants of exchangeability to limited partnership interests, redemption or
repurchase of units or shares or the issuance of restricted shares, (f)
distributions on grant units or other partnership units and allocations of net
income limited to partnership units, and (g) impairment charges and (h)
non-recurring costs and expenses paid in cash for such period; provided, that,
the aggregate amount added back pursuant to this clause (h) shall not exceed ten
percent (10%) of Consolidated EBITDA for such period (calculated without giving
effect to the add back permitted pursuant to this clause (h)), minus (iii)
non-cash gains attributable to originated mortgage servicing rights in
accordance with GAAP; provided that for purposes of calculating the financial
covenants, no EBITDA (either historically or prospectively) shall be counted
from any Subsidiary to the extent it is contractually prohibited from making
distributions to the Borrower at such time. For the avoidance of doubt,
mark-to-market gains and losses related to puts or calls on any NASDAQ shares
shall be excluded from Consolidated EBITDA.
“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of the Borrower and its Subsidiaries, on a consolidated
basis, without duplication.
“Consolidated Interest Charges” means, for any period, for any Person, the sum
of the following items to the extent paid in cash during such period (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest, but excluding
any interest or other charges or expenses attributable to repurchase agreements,
warehouse agreements and other securities lending or borrowing transactions) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under capital leases that is treated as
interest in accordance with GAAP plus (c) the implied interest component of
Synthetic Lease Obligations with respect to such period.
“Consolidated Interest Coverage Ratio” means, as of any fiscal quarter-end for
which it is to be determined, the ratio of (a) Consolidated EBITDA for the
period of the four fiscal quarters ending on such date to (b) Consolidated
Interest Charges with respect to the Borrower and its Subsidiaries for the
period of the four fiscal quarters ending on such date, in each case calculated
on a Pro Forma Basis in accordance with Section 1.03(c).
“Consolidated Leverage Ratio” means, as of any fiscal quarter-end for which it
is to be determined, the ratio of (a) Consolidated Funded Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
ending on such date, in each case calculated on a Pro Forma Basis in accordance
with Section 1.03(c).
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall exclude any income (or loss) for
such period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution.
“Consolidated Net Worth” means, at any date for which it is to be determined,
the sum, without duplication, of the following items which would be shown on a
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP as of such date: stockholders’ equity (including capital
stock, additional paid-in capital, contingent stock, retained earnings and
accumulated other comprehensive income) plus the aggregate amount of all
redeemable partnership interests plus the aggregate amount of all
non-controlling interests in Subsidiaries.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b), or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 11.20.
“Credit Extension” means each of the following: (a) any Borrowing and (b) any
L/C Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Fitch of a Person’s non‑credit‑enhanced, senior unsecured
long‑term debt. The Debt Rating in effect at any date is the Debt Rating that is
in effect at the close of business on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation (other than Letter of
Credit Fees) for which a rate is specified, a rate per annum equal to two
percent (2%) in excess of the rate otherwise applicable thereto and, (b) with
respect to any Obligation (other than Letter of Credit Fees) for which a rate is
not specified or available, a rate per annum equal to the Base Rate plus the
Applicable Rate for Revolving Loans that are Base Rate Loans plus two percent
(2%), and (c) with respect to Letter of Credit Fees, a rate per annum equal to
the Applicable Rate plus two percent (2%), in each case, to the fullest extent
permitted by applicable Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer and each other Lender promptly following such
determination.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction, including, without
limitation, each of Belarus, Myanmar (Burma), Crimea region of Ukraine, Cuba,
Iran, North Korea, Sudan, Syria and Zimbabwe.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any disposition of property
to a Delaware Divided LLC pursuant to a Delaware LLC Division.
“Disqualified Institution” means (a) any competitors of the Borrower and its
Subsidiaries identified on Schedule 1.01 as of the ClosingFirst Amendment
Effective Date and (b) any other Person who is a competitor of the Borrower and
its Subsidiaries which has been designated by the Borrower as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) not less than 5 Business Days
prior to the effectiveness thereof; provided that, (i) it is understood and
agreed that Schedule 1.01 shall be updated upon the effectiveness of a new
Disqualified Institution, (ii) the Administrative Agent shall have the right,
and the Borrower hereby expressly authorizes the Administrative Agent, to post
Schedule 1.01, and any updates thereto from time to time, on the Platform and to
provide Schedule 1.01 to each Lender requesting the same and (iii) “Disqualified
Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Lenders. For the avoidance of doubt, with respect
to any Person who becomes a Disqualified Institution after the date on which it
entered into a binding agreement to purchase all or a portion of the rights and
obligations of an assigning Lender, such Person shall not retroactively be
disqualified from being or becoming a Lender.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, with respect to any Person, that portion of Consolidated EBITDA
attributable to such Person.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Line of Business” means (a) any business in which the Borrower or any
of its Subsidiaries are engaged or have an Investment in as of the Closing Date,
(b) real estate related services including but not limited to brokerage,
investment sales, consulting, valuation and advisory, real estate related
financial products and advisory, real estate related technology, real estate due
diligence and underwriting services, project and development management, and
property and facilities management, (c) financing transactions and products,
loan origination or brokering or servicing, (d) any business in which the
Borrower or any of its Subsidiaries engage or make an Investment that is not
material to the business of the Borrower and its Subsidiaries taken as a whole,
(e) sponsoring and management of real estate investment trusts and other real
estate investment vehicles, and (f) any line of business complementary to the
businesses in clause (a), (b), (c), (d) or (e). Except as otherwise permitted by
clauses (a) through (e) above, it is understood and agreed that Eligible Line of
Business shall not include the purchase or owning of real estate or the
financing of real estate.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Loan Party or any Subsidiary directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code), and with respect to which liability to the Borrower is reasonably
expected to attach.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or, to the knowledge of the Borrower,
that a Multiemployer Plan is in endangered or critical status within the meaning
of Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304
and 305 of ERISA, as applicable (h) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or (if not
available) a comparable or successor rate, which rate is approved by the
Administrative Agentas administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”), as published
byon the applicable Bloomberg screen page (or, if not available, such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated and, (b) all
Obligations arising under the Loan Documents have been paid in full (other than
contingent indemnification obligations), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
applicable intergovernmental agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as publishedcalculated by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as
sobased on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent, and (c)by the Federal Reserve Bank of New York as the
federal funds effective rate; provided that if the Federal Funds Rate shall beas
so determined would be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Fee Letter” means that certain fee letter between the Borrower, Bank of America
and MLPFSBofA Securities entered into as of November 4January 29, 20182020.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, among the Borrower, the Lenders
signatory thereto and the Administrative Agent.
“First Amendment Effective Date” means February 26, 2020.
“Fitch” means Fitch, Inc., and any successor thereto.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, without duplication, (a) all obligations of such
Person for all indebtedness created, assumed or incurred in any manner by such
Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any lien upon property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Attributable Indebtedness of such Person, (e) all
obligations of such Person on or with respect to letters of credit and bankers’
acceptances, (f) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (g) all indebtedness for borrowed money of any
other Person which is directly or indirectly guaranteed by the Borrower or any
of its Subsidiaries or which the Borrower or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Borrower or any of its Subsidiaries has otherwise assured a creditor
against loss and (h) all Guarantees of such Person in respect of the foregoing;
provided, however, that Funded Indebtedness shall not include (i) accounts
payable incurred in the ordinary course of business, (ii) short term obligations
incurred in the ordinary course of business, (iii) obligations of such Person in
respect of Swap Contracts related to hedging or otherwise entered into in the
ordinary course of business and (iv) to the extent such Person is Berkeley
Point, obligations of such Person in respect of repurchase agreements, warehouse
agreements or securities lending or borrowing agreements. Notwithstanding the
foregoing, it is understood and agreed that the amount of Funded Indebtedness
related to “bad boy guaranties” (including any related environmental indemnity)
and the Guarantees by Berkeley Point to Fannie Mae under the Delegated
Underwriting and Servicing Program and to Freddie Mac under the Targeted
Affordable Housing Program shall, in each case, be equal to the amount of any
such Indebtedness, if any, that is required by GAAP to be accrued for or
otherwise set forth as a liability on the balance sheet of such Person.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness or (iii) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) each Subsidiary of the Borrower that
becomes a Guarantor pursuant to Section 6.12 or otherwise, (b) each other Person
that may become a Guarantor hereunder and (c) the successors and permitted
assigns of the foregoing.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Indebtedness;
(b)    obligations under any Swap Contract;
all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests of the
Borrower or any of its Subsidiaries or any warrant, right or option to acquire
such Equity Interest, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends;
all Guarantees of such Person in respect of any of the foregoing; and
all Indebtedness of the types referred to in clauses (a) through (d) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venture (but only to the extent such Person is liable therefor
as a result of such interest), unless such Indebtedness is expressly made
non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or upon the consent of all Lenders, such other period that is twelve
months or less (in each case, subject to availability), as selected by the
Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the nextimmediately preceding Business Day; and
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.12 executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means any payment made by the L/C Issuer pursuant to a Letter
of Credit.
“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“L/C Obligations” means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus (b) the
aggregate amount of all Unreimbursed Amounts. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such affiliate. Unless the
context otherwise requires each references to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $100,000,000, and (b) the amount of the Aggregate
Revolving Commitments as of such date. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Rate.”
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower is reasonably necessary in
connection with the administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means, without duplication, an extension of credit by a Lender to the
Borrower under Article II in the form of a Revolving Loan.
“Loan Documents” means this Agreement, each Note, each Joinder Agreement and,
the Fee Letter, each Issuer Document, and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, (a) the Borrower and (b) each Guarantor.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
assets or properties of the Loan Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.
“Maturity Date” means November 28, 2021February 26, 2023; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“MLPFS” Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a single employer, as defined in Section
4001(a)(15) of ERISA, that is subject to Title IV of ERISA and that has two or
more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Reimbursement Notice” has the meaning specified in Section 2.03(f).
“Note” has the meaning specified in Section 2.11.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means with respect to each Loan Party all advances to, and debts,
liabilities, obligations, covenants and duties of, such Loan Party arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date.,
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) (including a Multiple Employer Plan, but excluding a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.
“Permitted Acquisition” means any Acquisition, provided that (a) no Default
shall have occurred and be continuing or would result from such Acquisition, (b)
if the Acquisition involves aggregate cash and non-cash consideration (including
assumed Indebtedness, the good faith estimate by the Borrower of the maximum
amount of any deferred purchase price obligations (including any earn out
payments) and Equity Interests) in excess of the greater of $30,000,000 and 4.5%
of Consolidated Net Worth (as of the date of such Acquisition), the Person or
property acquired in such Acquisition is in an Eligible Line of Business, (c) in
the case of an Acquisition of the Equity Interests of another Person, the board
of directors (or other comparable governing body) of such other Person shall
have duly approved such Acquisition, and (d) the Borrower shall be in compliance
with the financial covenants set forth in Section 7.11 recomputed as of the end
of the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
after giving effect to such Acquisition on a Pro Forma Basis. It is understood
and agreed that, if (x) the Acquisition of a Significant Subsidiary involves
aggregate cash and non-cash consideration (including assumed Indebtedness, the
good faith estimate by the Borrower of the maximum amount of any deferred
purchase price obligations (including any earn out payments) and Equity
Interests) in excess of the greater of $30,000,000 and 4.5% of Consolidated Net
Worth (as of the date of such Acquisition) and (y) the Consolidated Leverage
Ratio shall be greater than 2.50:1.00 after giving effect to such Acquisition of
a Significant Subsidiary on a Pro Forma Basis, the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate.
“Permitted Holders” means Cantor Fitzgerald, L.P., Howard W. Lutnick, any Person
controlled by him or any trust established for Mr. Lutnick’s benefit or for the
benefit of his spouse, any of his descendants or any of his relatives, in each
case, so long as he is alive and, upon his death or incapacity, any person who
shall, as a result of Mr. Lutnick’s death or incapacity, become a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of the
Borrower’s capital stock by operation of a trust, by will or the laws of descent
and distribution or by operation of law.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but other than a Multiemployer Plan),
maintained for employees of the Borrower or any such Plan to which the Borrower
is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, with respect to any Specified Transaction, that for
purposes of calculating the financial covenants set forth in Section 7.11, such
Specified Transaction (including the incurrence of any Indebtedness therewith)
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such Specified Transaction for which
financial statements were required to be delivered pursuant to Section 6.01(a)
or 6.01(b). In connection with the foregoing, (a) with respect to any
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
Specified Transaction and (ii) Indebtedness which is retired shall be excluded
and deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements (if
available) and such other information deemed necessary by a Responsible Officer
in order to make a good faith determination (consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the Securities and Exchange Commission) of such pro forma calculation
and (ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such Specified
Transaction and any Indebtedness of the Person or property acquired which is not
retired in connection with such Specified Transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.20.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Regulation S-X” means Regulation S-X set forth in 17 C.F.R. Part 210 of the
Securities Act of 1933.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the applicable notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to a L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer in making such
determination.
“Resignation Effective Date” has the meaning specified in Section 9.06.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, general partner, executive
vice president, chief operating officer, chief administrative officer or
controller of a Loan Party, and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01 inand (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Significant Subsidiary” has the meaning given to such term in Regulation S-X.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Transaction” means (a) any Acquisition of property or series of
related acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (ii) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of the greater
of $75,000,000 and 4.5% of Consolidated Net Worth (as of the date of such
Acquisition), (b) any Disposition of property or series of related Dispositions
of property that (i) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (ii) yields gross proceeds to the Borrower or any
of its Subsidiaries in excess of the greater of $75,000,000 and 4.5% of
Consolidated Net Worth (as of the date of such Disposition) and (c) any other
Acquisition or Disposition designated by the Borrower as a “Specified
Transaction” as of any fiscal quarter-end; provided that if the Borrower
designates any Acquisition or Disposition as a Specified Transaction as of such
fiscal quarter-end, then it must designate all Acquisitions and Dispositions
consummated during the twelve month period prior to such designation as
Specified Transactions.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (a) a majority of
the shares of Voting Stock is at the time beneficially owned by such Person and
(b) is required to be consolidated into the financial statements of such Person
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Supported QFC” has the meaning specified in Section 11.20.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $50,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time and the outstanding
LoansRevolving Credit Exposure of such Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(f).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.20.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(a)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
Accounting Terms.
Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded. and (ii) all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease under which the covenantor or a member of its consolidated group
is the lessee and would not have been accounted for as such under GAAP as in
effect on December 31, 2015.
Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.11 shall be
made on a Pro Forma Basis with respect to any Specified Transaction.
Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate
thereto.rate that is an alternative or replacement for or successor to any of
such rate (including any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.01
Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


THE COMMITMENTS AND CREDIT EXTENSIONS
Revolving Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed an amount equal to the Aggregate Revolving Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.
Increases of the Aggregate Revolving Commitments. The Borrower shall have the
right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments in one or
more increases, at any time prior to the date that is sixty days prior to the
Maturity Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:
the Aggregate Revolving Commitments shall not exceed $300,000,000500,000,000
without the consent of the Required Lenders;
no Default shall have occurred and be continuing on the date on which such
increase is to become effective;
the representations and warranties set forth in Article V shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date on which such increase
is to become effective, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of such earlier date;
(iv)    after giving effect to such increase and any Borrowings in connection
therewith, the Borrower will be in pro forma compliance with all of the
covenants in Section 7.11;
(v)    such increase shall be in a minimum amount of $10,000,0005,000,000 and in
integral multiples of $5,000,000 in excess thereof;
(vi)    such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) documentation from each institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Agreement in form and substance reasonably
acceptable to the Administrative Agent;
(vii)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower) it may reasonably request
relating to the corporate or other necessary authority for such increase and the
validity of such increase in the Aggregate Revolving Commitments, and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent; and
(viii)    if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.
For avoidance of doubt, it is understood and agreed that, as of the Closing
Date, there does not exist any availability to increase the Aggregate Revolving
Commitments pursuant to this Section 2.01(b).
Borrowings, Conversions and Continuations of Loans.
Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.
EachExcept as provided in Section 2.03(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are Unreimbursed Amounts outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such Unreimbursed Amounts, and second, shall be made available to the
Borrower as provided above.
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of the Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders, and unless repaid, each outstanding Eurodollar Rate Loan shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify eachthe Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than ten Interest Periods in effect.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.
[Reserved]Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request
that the L/C Issuer, in reliance on the agreements of the Lenders set forth in
this Section 2.03, issue, and the L/C Issuer may in its sole discretion elect to
issue, at any time and from time to time during the Availability Period, Letters
of Credit denominated in Dollars for its own account or the account of any of
its Subsidiaries in such form as is acceptable to the Administrative Agent and
the L/C Issuer in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments.
(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the L/C Issuer) to the L/C
Issuer and to the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, extended, reinstated or renewed, and specifying the
date of issuance, amendment, extension, reinstatement or renewal (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.03(d)), the amount of such Letter of Credit, the
name and address of the beneficiary thereof, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, extend, reinstate or renew such Letter of Credit. If requested
by the L/C Issuer, the Borrower also shall submit a Letter of Credit Application
and a reimbursement agreement on the L/C Issuer’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Application, any reimbursement agreement, any other
Issuer Document or other agreement submitted by the Borrower to, or entered into
by the Borrower with, the L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(c)    Limitations on Amounts, Issuance and Amendment.
(i)    A Letter of Credit may be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal (i) the aggregate L/C Obligations shall not exceed the
Letter of Credit Sublimit, (ii) the Revolving Credit Exposure of any Lender
shall not exceed its Commitment and (iii)  the total Revolving Credit Exposures
shall not exceed the total Commitments.
(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit, including if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the First Amendment Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the First
Amendment Effective Date and which the L/C Issuer in good faith deems material
to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit, including if (A) the L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then‑current expiration date of such Letter of Credit) and (ii) the date
that is five Business Days prior to the Maturity Date.
(e)    Participations.
(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the L/C Issuer or the Lenders, the L/C
Issuer hereby grants to each Lender, and each Lender hereby acquires from the
L/C Issuer, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.03(e)(i) in respect of Letters
of Credit is absolute, unconditional and irrevocable and shall not be affected
by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments. Each
Lender further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit at each time such Lender’s Commitment is amended pursuant to the
operation of Section 2.14 or 2.15, as a result of an assignment in accordance
with Section 10.06 or otherwise pursuant to this Agreement.
(ii)    In consideration and in furtherance of the foregoing, upon receipt of
any Non-Reimbursement Notice, each Lender hereby absolutely, unconditionally and
irrevocably agrees to pay to the Administrative Agent, for account of the L/C
Issuer, such Lender’s Applicable Percentage of each L/C Disbursement made by the
L/C Issuer not later than 1:00 p.m. on the Business Day specified in such
Non-Reimbursement Notice, until such L/C Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this Section 2.03(e)(ii)), and the Administrative Agent shall promptly pay to
the L/C Issuer the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to Section 2.03(f), the Administrative Agent shall distribute such
payment to the L/C Issuer or, to the extent that the Lenders have made payments
pursuant to this Section 2.03(e)(ii) to reimburse the L/C Issuer, then to such
Lenders and the L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this Section 2.03(e)(ii) to reimburse the L/C Issuer for any
L/C Disbursement (other than, for the avoidance of doubt, any Loan made by a
Lender pursuant to the first proviso set forth in Section 2.03(f)) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the provisions of Section 2.03(e)(ii), then, without limiting the
other provisions of this Agreement, the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(e)(iii) shall be conclusive absent manifest error.
(f)    Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time; provided that, if such L/C Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.02 that such payment be financed
with a Borrowing of Base Rate Loans in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Borrowing of Base Rate Loans. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable L/C Disbursement, the payment then due from the
Borrower in respect thereof (the “Unreimbursed Amount”) and such Lender’s
Applicable Percentage thereof (each such notice, a “Non-Reimbursement Notice”).
Promptly upon receipt of any Non-Reimbursement Notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.03(e)(ii), subject to the amount of the unutilized portion
of the Aggregate Revolving Commitments. Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code or the ISP, as
applicable;
(vii)    payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit; or any payment made by the L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.
(h)    Examination. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(i)    Liability. None of the Administrative Agent, the Lenders, the L/C Issuer,
or any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in Section 2.03(g)), or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination, and that:
(i)    the L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    the L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(iii)    the L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iv)    this sentence shall establish the standard of care to be exercised by
the L/C Issuer when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).
ARTICLE II    Without limiting the foregoing, none of the Administrative Agent,
the Lenders, the L/C Issuer, or any of their Related Parties shall have any
liability or responsibility by reason of (i) any presentation that includes
forged or fraudulent documents or that is otherwise affected by the fraudulent,
bad faith, or illegal conduct of the beneficiary or other Person, (ii) the L/C
Issuer declining to take-up documents and make payment (A) against documents
that are fraudulent, forged, or for other reasons by which that it is entitled
not to honor or (B) following a Borrower’s waiver of discrepancies with respect
to such documents or request for honor of such documents or (iii) the L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to the L/C
Issuer.
(a)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued by
it, the rules of the ISP shall apply to each Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(b)    Benefits. The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(c)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand and (ii) computed on a quarterly basis in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(d)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to the amount set forth in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(e)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent and the Borrower
in writing of such demand for payment if the L/C Issuer has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such L/C Disbursement.
(f)    Interim Interest. If the L/C Issuer for any Letter of Credit shall make
any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to Section 2.03(f), then Section 2.08(b) shall
apply. Interest accrued pursuant to this Section 2.03(o) shall be for account of
the L/C Issuer, except that interest accrued on and after the date of payment by
any Lender pursuant to Section 2.03(f) to reimburse the L/C Issuer shall be for
account of such Lender to the extent of such payment.
(g)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement, (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “L/C Issuer” shall be deemed to include such successor or any previous
L/C Issuer, or such successor and all previous L/C Issuers, as the context shall
require. After the replacement of the L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(h)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with L/C Obligations representing at least 50% of the total L/C Obligations)
demanding the deposit of Cash Collateral pursuant to this Section 2.03(q), the
Borrower shall promptly within three (3) Business Days deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to 102% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 8.01(f) or 8.01(g). Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. In addition, and
without limiting the foregoing or Section 2.03(d), if any L/C Obligations remain
outstanding after the expiration date specified in Section 2.03(d), the Borrower
shall promptly within three (3) Business Days deposit into the Collateral
Account an amount in cash equal to 102% of the total L/C Obligations as of such
date plus any accrued and unpaid interest thereon.
(ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Cash Collateral in the Collateral Account shall be applied
by the Administrative Agent to reimburse the L/C Issuer for L/C Disbursements
for which it has not been reimbursed, together with related fees, costs, and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Obligations at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with L/C Obligations
representing 50% of the total L/C Obligations), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issued
solely for the account of the Borrower. The Borrower irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
[Reserved].
Prepayments.
Voluntary Prepayments. The Borrower may, upon delivery of a Notice of Loan
Prepayment from the Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (A) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Aggregate Revolving
Commitments as contemplated by Section 2.06, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.06. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
[Reserved].If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, the Borrower shall
immediately prepay Loans and/or promptly within three (3) Business Days Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.
Termination or Reduction of Aggregate Revolving Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, and (iv) if, after giving effect to
any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Revolving Commitments, the Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
Notwithstanding the foregoing, a notice of termination of the Aggregate
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Loans and all other Obligations outstanding on
such date.
(b)    In the event a Change of Control occurs, (i) the Borrower shall promptly
thereafter, without duplication, (A) repay to the Lenders the aggregate
principal amount of all Loans and all other Obligations outstanding on such
date, and (B) the Borrower shall Cash Collateralize all L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and (ii)
the Commitments of each Lender shall be terminated.
Interest.
Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.
(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Fees.
In addition to certain fees described in Section 2.03(l) and (m):
Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (A) the Outstanding Amount of Revolving Loans and (B) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
Other Fees. The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified,
including, without limitation, as set forth in the Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.
Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
Evidence of Debt.
(k)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(l)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
Payments Generally; Administrative Agent’s Clawback; etc.
(m)    (a)    General. All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(n)    (b)    (i)    Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(o)    (b) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(p)    (c) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(q)    (d) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or, (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary (as to which the
provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
[Reserved]Cash Collateral.
(r)    Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
(s)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(v), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Collateral Accounts at Bank of America. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(t)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(u)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
Defaulting Lenders.
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
11.01.
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; thirdfifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifthseventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixtheighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Unreimbursed Amounts in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.15(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee
(ii)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 11.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(iii)    Cash Collateral. If the reallocation described in Section 2.15(a)(iv)
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.14.
Defaulting Lender Cure. If the Borrower and, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages,Commitments
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(v)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
L/C Issuer shall not be required to issue, extend, increase, reinstate or renew
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.


TAXES, YIELD PROTECTION AND ILLEGALITY
Taxes.
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
If any Loan Party or the Administrative Agent shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
Payment of Other Taxes by the Loan Parties. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
Evidence of Payments. As soon as practicable, after any payment of Taxes by any
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
Status of Lenders; Tax Documentation.
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
executed copies of IRS Form W-8ECI;
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-D on behalf of each such direct and indirect partner;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.
Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Credit Extensions or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (B) (1) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.07(a) do not apply (in
each case with respect to clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
Increased Costs; Reserves on Eurodollar Rate Loans.
Increased Costs Generally. If any Change in Law shall:
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(d)) or the L/C Issuer;
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
Capital Requirements. If any Lender or the L/C Issuer determines that any Change
in Law affecting such Lender or the L/C Issuer or any Lending Office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by or the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.
Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer the amount shown as due on any such certificate within ten days after
receipt thereof.
Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
Delay in Requests. Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan
on the date or in the amount notified by the Borrower; or
any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
Mitigation Obligations; Replacement of Lenders.
Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
LIBOR Successor Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, but without limiting Sections 3.03(a) and (b), if the Administrative
Agent determines (which determination shall be conclusive and binding upon all
parties thereto absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined (which determination likewise shall be conclusive and binding upon
all parties hereto absent manifest error), that:
(w)    (a) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(x)    (b) the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans in Dollars; provided, that, at the time of such statement, there is no
successor administrator that is satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(y)    (c) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with ansolely for purpose of replacing LIBOR in accordance with this Section
3.07 with (x) one or more SOFR-Based Rates or (y) another alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar-denominatedDollar denominated syndicated credit
facilities for such alternative benchmarks (and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar Dollar denominated
syndicated credit facilities for such benchmarks which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided, that, for the
avoidance of doubt, in the case of clause (A), the Required Lenders do not
accept such amendment.shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided, that, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided, that, with respect to
any such amendment effected, the Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Conditions of Initial Credit Extension.
This Agreement shall become effective upon, and the obligation of each Lender
and the L/C Issuer to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:
Documentation. Receipt by the Administrative Agent of the following, each in
form and substance satisfactory to the Administrative Agent and each Lender:
Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.
Opinions of Counsel. Favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date.
Organization Documents, Resolutions, Etc.
copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
Audited Financial Statements. The Audited Financial Statements.
Interim Consolidated Financial Statements. The interim consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarters ending
March 31, 2018, June 30, 2018 and, if available, September 30, 2018.
Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that (A) the conditions specified in Sections 4.01(b) and
(c) and 4.02(a) and 4.02(b) have been satisfied and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Litigation. Other than as disclosed in the Borrower’s SEC filings filed at least
five (5) Business Days prior to the Closing Date or as set forth on Schedule
5.06, there shall not exist any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
an arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.
Consents. All governmental, shareholder and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained and all such consents and approvals shall be in force and effect.
Existing Indebtedness. All of the existing Indebtedness of the Borrower and its
Subsidiaries, other than Indebtedness specifically allowed under this Agreement,
shall be repaid in full and all commitments, all guarantees and all security
interests related thereto shall be terminated on or prior to the Closing Date.
Due Diligence; PATRIOT Act; Beneficial Ownership. The Administrative Agent and
each Lender shall have completed a due diligence investigation of the Borrower
and its Subsidiaries in scope, and with results, reasonably satisfactory to the
Administrative Agent and such Lender, including, OFAC, the United States Foreign
Corrupt Practices Act of 1977 and “know your customer” due diligence. The
Borrower shall have provided to the Administrative Agent and the Lenders the
documentation and other customary information reasonably requested by the
Administrative Agent and the Lenders in order to comply with applicable law,
including the Act. If the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Administrative Agent and each Lender,
to the extent requested by the Administrative Agent or such Lender, shall have
received a Beneficial Ownership Certification in relation to the Borrower.
Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Closing Date, including, but not
limited to, the fees set forth in the Fee Letter.
Attorney Costs. The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
The representations and warranties of each Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (other than those representations and warranties qualified
by materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (other than those representations and warranties qualified by
materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) as of such earlier date.
No Default shall exist, or would result from such proposed Credit Extension or
from the immediate application of the proceeds thereof (if applicable) and the
Borrower shall be in compliance with Section 7.11 as of the end of the most
recently fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01 after giving effect to the proviso in the definition of
Consolidated EBITDA.
The Administrative Agent and, if applicable, the L/C Issuer shall have received
a Request for Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Existence, Qualification and Power.
Each Loan Party and each Significant Subsidiary (i) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own or lease its assets and carry on its business and (B)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (iii) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (ii)(A) or
(iii), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Each Subsidiary (other than a Significant Subsidiary) (i) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to own or lease its assets and carry on its business and
(iii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.
Binding Effect.
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Financial Statements; No Material Adverse Effect.
The financial statements delivered pursuant to Sections 6.01(a) and 6.01(b) (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
Since December 31, 20172018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Litigation.
Other than as disclosed in the Borrower’s SEC filings filed at least five (5)
Business Days prior to the Closing Dateaudited financial statements of the
Borrower for the fiscal year ending December 31, 2018 or as set forth on
Schedule 5.06, (a) there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of a Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any Subsidiary that , or against any of their
properties or revenues, that (a) pertain to this Agreement or any other Loan
Document or (b) there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of a Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any Subsidiary or against any of their properties or
revenues that could reasonably be expected to have a Material Adverse Effect.
No Default.
No Default has occurred and is continuing.
Ownership of Property.
Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Taxes.
Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary that would, if made, have a Material Adverse Effect.
Other than as set forth on Schedule 5.09, no Loan Party is party to any tax
sharing agreement with anyone.
ERISA Compliance.
Except as would not reasonably be expected to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws;
(ii) each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Internal Revenue Code, or an application for such a letter is
currently being processed by the IRS; and (iii) to the best knowledge of a Loan
Party, nothing has occurred that would reasonably be expected to prevent or
cause the loss of such tax-qualified status.
There are no pending or, to the knowledge of any Loan Party, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect:
(i) No ERISA Event has occurred, and no Loan Party is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Internal
Revenue Code) is 60% or higher and neither a Loan Party nor any ERISA Affiliate
knows of any facts or circumstances that would reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) no Loan Party has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither a Loan Party nor any
ERISA Affiliate has engaged in a transaction that would reasonably be expected
to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that would reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.
(d)     TheAs of the First Amendment Effective Date, the Borrower is not and
will not be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to the Borrower’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement.
Subsidiaries.
Set forth on Schedule 5.11 is a complete and accurate list of (a) each
Significant Subsidiary of the Borrower, (b) each Subsidiary of the Borrower that
has guaranteed any Indebtedness of the Borrower (other than the Obligations) and
(c) the jurisdiction of organization, exact legal name and U.S. tax payer
identification number of the Borrower and each other Loan Party, in each case as
of the ClosingFirst Amendment Effective Date and as of the date of any update to
Schedule 5.11 pursuant to Section 6.02(b).
Margin Regulations; Investment Company Act.
Margin stock (as defined in Regulation U of the Board of Governors of the FRB)
constitutes less than 25% of the value of those assets of Loan Parties and their
Subsidiaries (other than any Subsidiary which is an “exempted borrower” within
the meaning of Regulation U of the FRB) which are subject to any limitation on
sale, pledge, or other restriction hereunder. Neither the making of any Loan,
the issuance of any Letter of Credit nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, Regulation U or
Regulation X of the Board of Governors of the FRB.
None of the Borrower, any Person Controlling the Borrower, or any Significant
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Disclosure.
Neither any Loan Document nor any other agreement, document, instrument,
certificate or statement (other than (i) any other projections, estimates, or
other forward-looking information and (ii) any forward-looking pro forma
financial information) furnished to the Administrative Agent and the Lenders by
or on behalf of a Loan Party in connection with the transactions contemplated
hereby, at the time it was furnished contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, under the circumstances under which they
were made, not misleading (considered in the context of all other information
provided to the Lenders). Any projections, estimates, forward-looking
information or any forward-looking pro forma financial information furnished to
the Administrative Agent (whether in writing or orally) pursuant to this
Agreement are based on good faith estimates and assumptions believed by
management of Borrower or the applicable Loan Party to be reasonable at the time
made, it being understood by the Administrative Agent and the Lenders that,
without limiting the foregoing representation, (i) any information as it relates
to future events is not to be viewed as fact, and (ii) actual results during the
period or periods covered by such information are subject to significant
uncertainties and contingencies and may differ materially from the projected
results set forth therein. As of the ClosingFirst Amendment Effective Date, the
information included in any Beneficial Ownership Certification delivered to the
Administrative Agent or any Lender, if applicable, is true and correct in all
respects.
Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Intellectual Property; Licenses, Etc.
Each Loan Party and each Subsidiary owns, possesses or can acquire on reasonable
terms the right to use, all of the trademarks, service marks, trade names,
copyrights, patents and other intellectual property rights that are reasonably
necessary for the operation of its businesses, without conflict with the rights
of any other Person to the knowledge of such Loan Party or Subsidiary, except
for any such failure to own or possess or conflict that could not reasonably be
expected to have a Material Adverse Effect.
Solvency.
The Borrower is Solvent and the Borrower and its Subsidiaries are Solvent on a
consolidated basis.
OFAC.
None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director or officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
Anti-Corruption Laws.
The Loan Parties and their Subsidiaries and, to the knowledge of the Borrower
and its Subsidiaries, any director or officer have each conducted their
businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
EEA Financial Institution.
Neither the Borrower, nor any of its Subsidiaries is an EEA Financial
Institution.
2.02
Covered Entity.

No Loan Party is a Covered Entity.


AFFIRMATIVE COVENANTS
Until the Facility Termination Date, the Borrower shall:
Financial Statements.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:
as soon as available, but in any event within one hundred and twenty days after
the end of each fiscal year of the Borrower, commencing with the fiscal year
endingended December 31, 20182019, (i) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, together with
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in connection with
the financial statements in clause (i) above, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) such other financial information regarding the Borrower and
its Subsidiaries as reasonably requested by the Administrative Agent in order to
determine compliance with Section 7.11; and
as soon as available, but in any event within sixty days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 20192020, (i) a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, together with the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) such other financial
information regarding the Borrower and its Subsidiaries as reasonably requested
by the Administrative Agent in order to determine compliance with Section 7.11.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.
Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
(i) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (other than the financial statements referred to in
Section 6.01(a) for the fiscal year of the Borrower ended December 31, 2019), a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes) which shall, among
other things, (iA) demonstrate compliance with the covenants set forth in
Section 7.11 and (iiB) update Schedule 5.11, as applicable, and (ii)
concurrently with the delivery of the financial statements referred to in
Section 6.01(a) for the fiscal year of the Borrower ended December 31, 2019, a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes) which shall, among
other things, (A) demonstrate calculations of the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio (in each case, as defined
immediately prior to giving effect to the First Amendment) and (B) update
Schedule 5.11, as applicable;
promptly after the same are available, copies of each annual report, each
material proxy or material financial statement or other material report or
communication sent to the public equityholders of any Loan Party or any
Subsidiary, and copies of all material annual, regular, periodic and special
reports and material registration statements which a Loan Party or any
Subsidiary may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
promptly after any request by the Administrative Agent, copies of any material
detailed audit reports or management letters submitted to the board of directors
(or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary;
[Reserved];
promptly, and in any event within five Business Days after receipt thereof by
the any Loan Party or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary; and
promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Loan Party posts such documents, or provides a link thereto on such Loan Party’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on a Loan Party’s behalf on an Internet or
intranet website (including www.sec.gov/edgar.shtml), if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that:
(i) a Loan Party shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to such Loan Party to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) such Loan
Party shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by any Loan
Party with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
Notices.
Promptly notify the Administrative Agent and each Lender of:
the occurrence of any Default.
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Loan Party or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between a Loan
Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws.
the occurrence of any ERISA Event that has had or that would reasonably be
expected to result in a Material Adverse Effect.
any material change in accounting policies or financial reporting practices by
the Borrower or any Subsidiary.
(e)    any announcement by S&P or Fitch of any change in a Debt Rating of the
Borrower.
Each notice pursuant to this Section 6.03 (other than clause (e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
(if any).
Payment of Taxes.
Cause itself, each Loan Party and each of its Subsidiaries to pay and discharge
within thirty (30) days of the date the same shall become due and payable, all
its tax liabilities, assessments and governmental charges or levies upon it or
its properties, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party or the applicable
Subsidiary in connection therewith or (b) the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Preservation of Existence, Etc.
Cause itself, each Loan Party and each of its Subsidiaries to (a) except as
permitted pursuant to Section 7.04, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, in each case, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
Maintenance of Properties.
Cause itself, each Loan Party and each of its Subsidiaries to (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and casualty and condemnation excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, except, in the case of
each of clauses (a) and (b) hereof, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Maintenance of Insurance.
Cause itself, each Loan Party and each of its Subsidiaries to maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, except in instances
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Compliance with Laws.
Cause itself, each Loan Party and each of its Subsidiaries to comply in all
material respects with the requirements of all Laws, including, without
limitation, Environmental Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Books and Records.
Cause itself, each Loan Party and each of its Subsidiaries to (a) maintain
proper books of record and account in conformity with GAAP; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Loan Party or such Subsidiary, as the case may be.
Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its, any Loan Party’s and its Subsidiaries’
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all,
subject to the proviso below, at the sole expense of the Administrative Agent
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the applicable Loan Party;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the applicable Loan Party at any time during normal
business hours and without advance notice. It is understood and agreed that the
Administrative Agent shall, at the request of any Lender, share with such Lender
information resulting from any inspection under this Section 6.10.
Use of Proceeds.
Cause itself, each Loan Party and each of its Subsidiaries to use the proceeds
of the Credit Extensions to finance working capital and other lawful corporate
purposes; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.
Guarantors.
On or before the date that any Subsidiary agrees to Guarantee any Indebtedness
of the Borrower (other than the Obligations) (or such later date as the
Administrative Agent may agree in its sole discretion), either (a) cause such
Subsidiary to become a Guarantor hereunder by (i) executing and delivering to
the Administrative Agent a Joinder Agreement and (ii) delivering to the
Administrative Agent such Organization Documents, resolutions and, if requested
by the Administrative Agent, favorable opinions of counsel, all in form, content
and scope reasonably satisfactory to the Administrative Agent or (b) provide a
written certificate to the Administrative Agent acknowledging that all
Indebtedness of such Subsidiary is subject to Section 7.03, specifying the
amount of Indebtedness of such Subsidiary as of the date of the certificate and
certifying that the Borrower is in compliance with Section 7.03 as of the date
of the certificate.
Anti-Corruption Laws.
Cause itself and each of its Subsidiaries to conduct its businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.


NEGATIVE COVENANTS
Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:
Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
Liens existing on the ClosingFirst Amendment Effective Date and listed on
Schedule 7.01 and any renewals, extensions or replacements thereof; provided
that the property covered thereby is not increased, and with respect to any
replacement Lien, the amount of any Indebtedness secured by such Lien shall not
be increased;
Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
Liens of carriers, warehousemen, mechanics, materialmen, workmen and repairmen
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted;
pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, old age benefits, other social
security obligations, taxes, assessments, statutory obligations and other
similar charges, other than any Lien imposed by ERISA;
(i) deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance and return of money bonds, agreements with utilities and
other obligations of a like nature incurred in the ordinary course of business
(including in each case deposits and/or Liens securing letters of credit issued
in lieu of any such cash deposits), and (ii) other cash deposits required to be
made in the ordinary course of business, including those made to secure health,
safety and environmental obligations in the ordinary course of business;
easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments), which judgments do not constitute an Event of
Default under Section 8.01(h), and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any such legal
proceeding;
Liens securing Indebtedness permitted under Section 7.03(c); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) with respect to Indebtedness permitted by
Section 7.03(c)(i) such Liens attach to such property concurrently with or
within ninety days after the acquisition thereof;
leases or subleases granted to others not interfering in any material respect
with the business of any Loan Party or any Subsidiary;
any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;
normal and customary rights of setoff and other Liens upon deposits of cash and
securities in favor of banks, brokers or other financial institutions;
Liens of a collection bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;
(m)    any Lien existing on property (and the proceeds thereof) existing at the
time of its acquisition and any modification, replacement, renewal or extension
thereof; provided that such Lien was not created in contemplation of such
acquisition;
(n)    Liens incurred or assumed in the ordinary course on cash, marketable
securities, real estate loans (including related purchase commitments)
commodities or other financial products to secure stock lending transactions,
repurchase agreements, and other collateralized financing transactions at
Subsidiaries;
(o)    pledges of securities or commodity positions and exchange memberships in
the ordinary course of business;
(p)    deposits or securities with commodity or securities exchanges or clearing
organizations, or with other exchanges or markets, in each case in the ordinary
course of business;
(q)     Liens securing Indebtedness permitted under Section 7.03(h);
(r)    Liens on cash and marketable securities granted by Berkeley Point in
favor of Fannie Mae under the Delegated Underwriting and Servicing Program
and/or Freddie Mac under the Targeted Affordable Housing Program in respect of
loss sharing arrangements or similar programs, in each case in the ordinary
course of business; and
(s)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed at any one time, the difference of $30,000,000
and any Indebtedness incurred pursuant to Section 7.03(j).
Investments.
Make any Investments, except:
(a)     Investments existing on the ClosingFirst Amendment Effective Date set
forth on Schedule 7.02;
(b)     Investments in Cash Equivalentsto manage cash and liquidity in the
ordinary course of business that are consistent with past practices or the
internal investment policy of the Borrower;
(c)    Investments in marketable securities, loans, loan servicing rights,
commodities, forwards, futures, derivatives and other assets in connection with
trading, underwriting, loan origination, loan servicing, selling to customers,
acting as a broker or acting as a market intermediary, all in the ordinary
course of business;
(d)    loans or advances to employees, independent contractors or consultants as
part of compensation programs, and which are by their nature forgivable by the
Borrower or relevant Subsidiary or purchases or redemption of equity interests
from employees, former employees, independent contractors or consultants;
(e)    travel advances and other similar cash advances made to employees,
independent contractors or consultants in the ordinary course of business;
(f)     Investments in Persons that are engaged in an Eligible Line of Business;
(g)    Investments in (or Acquisitions of) Subsidiaries and other Persons that
are not wholly-owned or are not engaged in an Eligible Line of Business in an
amount not to exceed, in the aggregate, at any one time outstanding (net of the
proceeds received from the sale of such Investments) the greater of
$45,000,00065,000,000 and 4.55% of Consolidated Net Worth;
(h)    Cash AD Loans; and
(i)    Permitted Acquisitions.
Subsidiary Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness of any Subsidiary of a
Loan Party (other than any Subsidiary that is a Guarantor), except:
Indebtedness outstanding on the ClosingFirst Amendment Effective Date set forth
on Schedule 7.03 if any (and, with respect to any such Indebtedness, renewals,
refinancings and extensions thereof); provided that (i) the amount of such
Indebtedness is not increased above the original principal amount at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
renewal or extension are no less favorable in any material respect to the
Borrower and its Subsidiaries or the Lenders than the terms of the Indebtedness
being refinanced, renewed or extended;
obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person for hedging purposes in the ordinary course of business, and not for
purposes of speculation or taking a “market view”;
(i) purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of assets and renewals, refinancings and extensions thereof and (ii)
Indebtedness hereafter incurred (including obligations in respect of capital
leases and Synthetic Lease Obligations) that is secured by fixed assets and all
renewals, refinancings and extensions thereof; provided that the aggregate
outstanding principal amount of all such Indebtedness incurred pursuant to this
clause (ii) shall not exceed $35,000,000 at any one time outstanding;
so long as the Borrower is in compliance with the financial covenants set forth
in Section 7.11 on a pro forma basis after giving effect thereto, Indebtedness
(i) of any Person that is merged or consolidated with and into any Subsidiary,
(ii) of any Person that becomes a Subsidiary as a result of an Acquisition to
the extent, in each case, that such Indebtedness was not incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary or (iii)
consisting of customary performance based earn-out payments incurred in
connection with an Acquisition;
endorsement of items for deposit or collection of commercial paper received in
the ordinary course of business;
intercompany Indebtedness permitted under Section 7.02;
obligations to purchase or redeem Equity Interests held by current or former
partners, officers, directors, employees, independent contractors, consultants,
service providers and their respective estates, spouses or former spouses in the
ordinary course of business;
Indebtedness, including Indebtedness incurred in connection with stock lending
transactions, secured solely by shares of NASDAQ held by the Borrower or its
Subsidiaries at any time or incurred in connection with a contractual right to
receive any such shares in the future; provided that such Indebtedness shall be
at customary advance rates and shall not exceed an aggregate principal amount
equal to the underlying value of the shares which are the basis for such
Indebtedness (the value of such shares to be determined as of the date such
Indebtedness is incurred);
Indebtedness in the form of (i) any “bad boy guaranties” (including any related
environmental indemnity) provided in connection with real estate financings of
Affiliates and (ii) Guarantees by Berkeley Point to Fannie Mae under the
Delegated Underwriting and Servicing Program and/or Freddie Mac under the
Targeted Affordable Housing Program in respect of loss sharing arrangements or
similar programs, in each case in the ordinary course of business; and
other unsecured Indebtedness in an aggregate principal amount not to exceed the
difference of $30,000,000 and, without duplication, any Liens incurred pursuant
to Section 7.01(s).
Fundamental Changes.
Merge, dissolve, liquidate or consolidate with or into another Person, except
that (a) the Borrower may merge or consolidate with any of its Subsidiaries;
provided that the Borrower shall be the continuing or surviving Person, (b) any
Subsidiary may be merged or consolidated with or into any other Subsidiary;
provided, further, that if such merger or consolidation is with respect to a
Subsidiary that is a Loan Party, then either such Loan Party shall be the
continuing or surviving Person or such surviving Person shall become a Loan
Party promptly after such merger or consolidation, (c) the Borrower or any of
its Subsidiaries may merge or consolidate with any other Person; provided that
(i) if the Borrower is a party to such transaction, the Borrower is the
continuing or surviving Person and (ii) if such Subsidiary is a Loan Party, then
either such Loan Party shall be the continuing or surviving Person or such
surviving Person shall become a Loan Party promptly after such merger or
consolidation, and (d) any Subsidiary (other than a Loan Party) may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect.
Dispositions.
Make any Disposition except:
Dispositions consisting of sales of marketable securities, loans, loan servicing
rights, commodities, forwards, futures, derivatives and other assets in
connection with trading, market making activities, loan origination and
securitization, structured products and other financial services activities, and
real estate businesses, in each case in the ordinary course of business;
Dispositions by (i) any Subsidiary of the Borrower to the Borrower or any other
Subsidiary and (ii) the Borrower to any, direct or indirect, wholly owned
Subsidiary of the Borrower;
Dispositions of shares of NASDAQ held by the Borrower or its Subsidiaries at any
time; and
Dispositions (in addition to the Dispositions permitted by clauses (a), (b) and
(c) above) so long as the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions shall not exceed, (i) during the period from the Closing Date until
the date the 2018 annual financial statements are delivered pursuant to Section
6.01(a), 30% of Consolidated EBITDA calculated based on the annual financial
statements of the Borrower as of December 31, 2017 less any Dispositions (other
than Dispositions of the type permitted by clauses (a), (b) and (c) above) made
from January 1, 2018 through and including the Closing Date and (ii) thereafter,
during each period commencing on the day following the date of delivery of
annual financial statements pursuant to Section 6.01(a) and ending on the next
date of delivery of annual financial statements pursuant to Section 6.01(a) in
the following year, 30% of Consolidated EBITDA calculated based on the most
recent annual financial statements delivered pursuant to Section 6.01(a).
Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
each Subsidiary may declare and make Restricted Payments to a Loan Party or
otherwise in accordance with its Organizational Documents;
the Borrower and each of its Subsidiaries may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;
and
the Borrower and each of its Subsidiaries may declare and make Restricted
Payments if, immediately before and after giving effect thereto, (i) no Event of
Default shall have occurred and be continuing and (ii) the Borrower is in
compliance with the financial covenants set forth in Section 7.11 on a pro forma
basis after giving effect thereto.
Change in Nature of Business.
Engage in any business or activity that is not an Eligible Line of Business;
provided that the foregoing shall not apply to Investments permitted pursuant to
Section 7.02(g).
Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, that is less favorable than could be obtained in a
similar transaction with a non-affiliate, other than (1) any transaction
approved by the Borrower’s audit committee, (2) any transaction with an
Affiliate that is consolidated with the Borrower under GAAP, (3) management
fees, employee benefit arrangements or indemnification programs pertaining to
limited or general partners of the Borrower or any of its Subsidiaries entered
into in the ordinary course of business or approved by the Borrower’s board of
directors, (4) transactions existing on the ClosingFirst Amendment Effective
Date and set forth on Schedule 7.08 and (5) any transaction that does not,
individually, exceed $500,000.
Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation that with respect to
any Subsidiary, encumbers or restricts the ability of any such Person to (i)
make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or other
obligation owed to any Loan Party, (iii) make loans or advances to any Loan
Party, (iv) transfer any of its property to the any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof if otherwise required to be a Loan Party hereunder, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 7.03(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale, (5) customary provisions in joint venture
agreements and other similar agreements, (6) customary provisions restricting
assignment contained in leases, subleases, licenses and other agreements, (7)
any agreement or other instrument of a Person acquired by a Loan Party or any
Subsidiary which was in existence at the time of such Acquisition (but not
created in contemplation thereof or to provide all or any portion of the funds
or credit support utilized to consummate such Acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired and (8) customary restrictions and
conditions contained in any agreement entered into in connection with any
Indebtedness permitted under Section 7.03(h) or (i) or obligations of the types
contemplated by the proviso of the definition of Funded Indebtedness.
Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
Financial Covenants.
Permit:
Consolidated Leverage Ratio. The Consolidated Leverage Ratio as of the last day
of each fiscal quarter of the Borrower, commencing with the fiscal quarter
ending March 31, 2020, to be greater than 3.25:1.00.
Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage Ratio,
as of the last day of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending March 31, 2020, to be less than 4.00:1.00.
Fiscal Year.
Change its fiscal year from its present ending on December 31 of each year
except as necessary for a Subsidiary to align its fiscal year with the Borrower.
Sanctions.
Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, an Arranger, Administrative Agent or otherwise)
of Sanctions.
Anti-Corruption Laws.
Use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar anti-corruption legislation in other jurisdictions.


EVENTS OF DEFAULT AND REMEDIES
Events of Default.
Any of the following shall constitute an event of default (each, an “Event of
Default”):
Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligations, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) Section 6.01 or 6.02 and such failure
continues for five Business Days or (ii) any of Section 6.03(a); solely with
respect to the Loan Parties, 6.05(a), 6.10 or 6.11 or Article VII; or
Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty days after the earlier of (i) the date on which such failure shall first
become known to a Responsible Officer of the Borrower or (ii) written notice
thereof is given to a Responsible Officer of the Borrower by the Administrative
Agent; or
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of a Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be untrue in any material respect (other than those
representations and warranties that are qualified by materiality or Material
Adverse Effect, in which case in any respect) when made or deemed made; or
Cross-Default. (i) Any Loan Party or any Subsidiary of a Loan Party with a net
worth in excess of $10,000,000 (A) after giving effect to any grace period
applicable thereto (including any cure period, forbearance or other extension,
amendment or waiver), fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee of such Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including drawn and outstanding amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) after giving effect to any grace period applicable thereto (including any
cure period, forbearance or other extension, amendment or waiver), fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee of such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateralCash Collateral
in respect thereof to be demanded; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (A)
any event of default under such Swap Contract as to which any Loan Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, after giving effect to any grace period applicable thereto (including any
cure period, forbearance or other extension, amendment or waiver), the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary with a net worth
in excess of $10,000,000 institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary with a
net worth in excess of $10,000,000 becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or
Judgments. There is entered against any Loan Party or any Subsidiary with a net
worth in excess of $10,000,000 one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage), and, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of any Loan Party or any Subsidiary under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; provided, however, that, for purposes of determining whether withdrawal
liability associated with a Multiemployer Plan is in excess of the Threshold
Amount, only the maximum annual withdrawal liability payment amount pursuant to
Section 4219(c) of ERISA shall be taken into account, as opposed to the total
aggregate withdrawal liability assessed, or (ii) any Loan Party, any Subsidiary
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any Loan Document.
Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(a)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(b)    (c) exercise on behalf of itself and, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligations
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.
Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized, in each case, as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Disbursements and
other Obligations, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth payable to them; and
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to the Fifth clause above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ADMINISTRATIVE AGENT
Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty or responsibility to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or, a Lender or the
L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document and (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.
Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with and
(so long as there is no continuing Event of Default) with the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders (and, if applicable, the Borrower) and shall have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(c)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section 9.06 shall also constitute its resignation as the L/C Issuer. If
Bank of America resigns as the L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as the
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), and subject to such successor L/C
Issuer’s consent to act in such role, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (ii) the retiring L/C Issuer shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arrangers has made any representation or warranty
to it, and that no act by the Administrative Agent or the Arrangers hereafter
taken, including any consent to, and acceptance of any assignment or review of
the affairs of any of the Borrower, any Guarantor or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arrangers to any Lender or the L/C Issuer as to any
matter, including whether the Administrative Agent or the Arrangers have
disclosed material information in their (or their Related Parties’) possession.
Each Lender and the L/C Issuer represents to the Administrative Agent and the
Arrangers that it has, independently and without reliance upon the
Administrative Agent or, any otherArranger, any Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis andof, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or, any
otherArranger, any Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder., and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Each Lender and the L/C Issuer represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender or the
L/C Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender
or the L/C Issuer, and not for the purpose of purchasing, acquiring or holding
any other type of financial instrument, and each Lender and the L/C Issuer
agrees not to assert a claim in contravention of the foregoing. Each Lender and
the L/C Issuer represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or the L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.
No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as, a Lender, or the L/C Issuer hereunder.
Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.09 and 11.04) allowed in such judicial proceeding; and
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
Guaranty Matters.
Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations under the Guaranty if (i)
the Borrower requests such release, (ii) such Guarantor is not required to
Guarantee the Obligations pursuant to Section 6.12, and (iii) no Default exists
or would result from such release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 9.10.
ERISA Matters.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any Guarantor, that at least one
of the following is and will be true:
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
In addition, unless either (i) Section 9.11(a)(i) is true with respect to a
Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with Section 9.11(a)(iv), such Lender further (A)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any Guarantor, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


GUARANTY
The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
Obligations Unconditional.
The obligations of the Guarantors under Section 10.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
at any time or from time to time, without notice to any Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;
any of the acts mentioned in any of the provisions of any of the Loan Documents
or other documents relating to the Obligations shall be done or omitted;
the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with; or
any of the Obligations shall be determined to be void or voidable (including for
the benefit of any creditor of any Guarantor) or shall be subordinated to the
claims of any Person (including any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
Reinstatement.
The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.
Remedies.
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 10.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 10.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01.
Rights of Contribution.
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
10.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 10.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 10.06 shall not
be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against the Borrower in
respect of any payment of Obligations.
Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.
Appointment of Borrower.
Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantor as the Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, the L/C Issuer or a Lender to the Borrower shall be
deemed delivered to each Guarantor and (c) the Administrative Agent or, the L/C
Issuer, and the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Guarantors.


MISCELLANEOUS
Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that
no such amendment, waiver or consent shall:
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);
postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled reduction of the Commitments hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;
reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Disbursement, or any fees (other than pursuant to a fee letter separate
from this Agreement in which all the Lenders are not a party thereto) or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such amount; provided, however, that
only the consent of the Required Lenders shall be necessary (A) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit or to reduce any fee payable hereunder;
change Section 8.03 or Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.04 or Section 7.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 9.10 (in which case such release may be
made by the Administrative Agent acting alone); or
unless also signed by the Administrative Agent, no amendment, waiver or consent
shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
(d)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
provided, further, that notwithstanding anything to the contrary herein, (i)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (ii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Any amendment entered into in order to effectuate an increase in the Aggregate
Revolving Commitments, in accordance with Section 2.01(b), shall only require
the consent of the Lenders providing such increase as long as the purpose of
such amendment is solely to incorporate the appropriate provisions for such
increase.
Notwithstanding any provision herein to the contrary, (a) the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (b) this
Agreement may be amended to replace LIBOR with a LIBOR Successor Rate and to
make any necessary LIBOR Successor Rate Conforming Changes in connection
therewith, in each case, as contemplated by Section 3.07.
Notices; Effectiveness; Electronic Communications.
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
if to any Loan Party or the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
Electronic Communications. Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuer or the Borrower may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.
Change of Address, Etc. Each of the Borrower and, the Administrative Agent and
the L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower and, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.
Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (cd) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and, (c) and (d) of the preceding proviso and subject to Section
2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
Expenses; Indemnity; Damage Waiver.
Costs and Expenses. The Loan Parties shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and, (ii) all reasonable and documented out of pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment,
extension, reinstatement or renewal of any Letter of Credit or any demand for
payment thereunder, and (iii) all out of pocket expenses incurred by the
Administrative Agent, the L/C Issuer or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent, the L/C Issuer or
any Lender), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the L/C Issuer and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by any Loan Party against an Indemnitee for a breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise from
a dispute solely among Indemnitees (other than the Administrative Agent or any
Arranger acting in its capacity as such) at a time when the Loan Parties have
not breached its obligations hereunder in any material respect and does not
arise out of an act or omission by any Loan Party. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposures of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought),; provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each such party hereby waives,
and acknowledges that no other Person shall have, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that nothing
contained in this clause (d) shall relieve the Loan Parties of any obligation it
may have to indemnify an Indemnitee to against special, indirect, consequential
or punitive damages asserted against such Indemnitee by a third party claim. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
Payments. All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
Survival. The agreements in this Section and the indemnity provisions of Section
11.02(e) shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
Successors and Assigns.
Successors and Assigns Generally. The provisions of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this clause (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
Minimum Amounts.
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s Loans and Commitments, and
rights and obligations with respect thereto, assigned.
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition:
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and
(A)    the consent of the L/C Issuer shall be required for any assignment if any
Letter of Credit is issued and outstanding in accordance with Section 2.03 as of
the date of such assignment.
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 from the assignee or
assignor; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
(D) any Disqualified Institution.
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person), a
Disqualified Institution, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(e)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to clause (b) above, Bank of America may, upon 30
days’ notice to the Administrative Agent, the Borrower and the Lenders, resign
as the L/C Issuer. In the event of any such resignation as the L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer; provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America as the L/C Issuer. If
Bank of America resigns as the L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as the L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, and subject to such successor L/C
Issuer’s consent to act in such role, (x) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (y) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the L/C Issuer and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the L/C Issuer, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement (including
information about this Agreement that is customarily provided to such parties),
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, the L/C Issuer or any Lender on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
Rights of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.06(b);
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;
such assignment does not conflict with applicable Laws; and
in the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 11.13 to the contrary, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to the L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.
Governing Law; Jurisdiction; Etc.
GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE L/C ISSUER, ANY LENDER OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their Affiliates, on the one hand, and
the Administrative Agent, the Arrangers and the Lenders, on the other hand, (B)
each of the Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any Arranger nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, any Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.
Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions.
Notwithstanding anything to the contrary in any CreditLoan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or the L/C Issuer that is
an EEAAffected Financial Institution arising under any CreditLoan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or the L/C Issuer that is an EEAAffected
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other CreditLoan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
2.03
Acknowledgment Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under such U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[SIGNATURE PAGES OMITTED]










